In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00106-CR



         DAVID GENTRY WALLER, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
               Red River County, Texas
               Trial Court No. CR01897




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
       Court reporter Terry Spangler recorded the trial court proceedings in our cause number

06-13-00106-CR, styled David Gentry Waller v. The State of Texas, trial court cause number

CR01897 in the 6th Judicial District Court of Red River County, Texas. The reporter’s record

was due in this case on September 12, 2013. The record is now nineteen days past due.

Spangler has failed to respond to inquiries made by our clerk’s office regarding the whereabouts

of the record.

       The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure that the reporter’s record is filed in these cases.

       We, therefore, order Terry Spangler to file the reporter’s record in cause number 06-13-

00106-CR, David Gentry Waller v. The State of Texas, trial court cause number CR01897, to be

received by this Court no later than Thursday, October 31, 2013.

       IT IS SO ORDERED.



                                              BY THE COURT

Date: October 1, 2013




                                                  2